Citation Nr: 1002629	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic otitis 
media of the left ear.

2.  Entitlement to service connection for depression, claimed 
as secondary to left ear otitis media.

3.  Entitlement to service connection for headaches, claimed 
as secondary to left ear otitis media.

4.  Entitlement to service connection for loss of balance, 
claimed as secondary to left ear otitis media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1956 to April 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The case was brought before the Board in June 2008 and June 
2009, at which time the claims were remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claims. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  The Veteran's left ear otitis media has not been 
medically attributed to any incident of the Veteran's 
military service.  

2.  The Veteran does not have a current diagnosis of chronic 
depression. 

3.  The Veteran does not have a current diagnosis of chronic 
headaches. 

4.  The Veteran does not have a current diagnosis associated 
with loss of balance. 





CONCLUSIONS OF LAW

1.  The Veteran's left ear otitis media was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2009).

2.  The Veteran's claimed chronic depression was not incurred 
in or aggravated by service and is not proximately due to or 
the result of any service-connected disease or injury. 38 
U.S.C.A. §§ 1110 and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).

3.  The Veteran's claimed chronic headaches were not incurred 
in or aggravated by service and is not proximately due to or 
the result of any service-connected disease or injury. 38 
U.S.C.A. §§ 1110 and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).

4.  The Veteran's claimed loss of balance was not incurred in 
or aggravated by service and is not proximately due to or the 
result of any service-connected disease or injury. 38 
U.S.C.A. §§ 1110 and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in November 2004 and August 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The August 2008 letter 
informed the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran indicated he 
received treatment from the VA for a left ear infection in 
1960, shortly after his separation from service.  
Regrettably, the first treatment records that could be 
obtained are dated in 1974.  The Board concludes the RO made 
reasonable efforts to obtain records prior to 1974 and any 
additional efforts would be futile.  The Veteran has at no 
time referenced any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he has suffered with recurrent left ear 
infections since his military service.  He claims he first 
sought treatment for a left ear infection in 1990, shortly 
after separation from the Navy.  He further contends that he 
developed depression, chronic headaches and loss of balance 
all secondary to his left ear infections. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Left Ear Otitis

Again, the Veteran claims he incurred a chronic left ear 
problem, manifested by chronic infections, while in the 
military.  

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of left ear infections.  
The Board notes the Veteran was treated for "colds" in June 
1957 and June 1958, but there are no records to suggest the 
Veteran incurred a chronic left ear disability due to the 
military.   

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry then is whether the Veteran has a current diagnosis 
of left ear otitis media related to service.  The most 
competent and probative evidence indicates he does not.

The Veteran claims he sought treatment for a left ear 
infection in 1960, shortly after his separation from the 
Navy.  Regrettably, the earliest treatment records that could 
be located for the Veteran after service are from 1974 to 
1986 and do not indicate any treatment, complaints or 
diagnoses of a left ear disability.  

Rather, after service, VA outpatient treatment records 
indicate complaints of left ear popping in February 1994, 
over three decades after service.  The Veteran further 
complained of a headache around the left ear and jaw bone 
area in February 1996 and problems with his right ear from 
April to August 1996.  A June 2003 VA outpatient treatment 
record notes a history of ear pain "now resolved," with a 
current examination within normal limits.  The VA physician 
at that time suspected the Veteran had a reaction to probable 
inhaled beta agonist. 

The Veteran again complained of ear pain in March 2005 with 
episodes of imbalance and vertigo.  The Veteran was first 
diagnosed with nonsupperative otitis media of the left ear in 
April 2004, over four decades after service.  At that time, 
the Veteran complained of left ear pain with one episode of 
dizziness.  Subsequent inner ear testing conducted in April 
2005, however, all returned within normal limits.   

In short, the medical evidence does not indicate any 
complaints, treatment or diagnoses of any left ear problems 
until decades after service.  No medical professional has 
ever associated the Veteran's left ear otitis media or any 
other left ear problem with any incident of service.  

Again, the Veteran alleges his first treatment for left ear 
infection was in 1960, shortly after separation from the 
military.  Regrettably, this treatment could not be 
confirmed.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997). 

In other words, even accepting that the Veteran was treated 
for a left ear infection immediately after separation from 
the military, the Veteran's claim would still fail for lack 
of a medical opinion associating his current left ear 
condition to any aspect of his military service or the 
Veteran's claim of continuity of symptomatology.

Accordingly, the Board finds the most competent and probative 
medical evidence is against the Veteran's claim for service 
connection for left ear otitis media.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Depression, Headaches and Loss of Balance

The Veteran's service treatment records are similarly silent 
as to any complaints, treatment or diagnoses of depression, 
headaches or loss of balance in the military.  Indeed, with 
regard to the Veteran's depression, headaches and loss of 
balance claims, the Veteran does not allege these 
disabilities were incurred in the military.  Rather, he 
believes they manifested after service due to his left ear 
problems. 

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

In this case, as explained above, the most probative evidence 
is against a finding of service connection for left ear 
otitis media.  Accordingly, the Veteran's secondary service 
connection claims must fail as a matter of law.  

The Board will consider, however, whether the Veteran's 
claims of service connection for depression, headaches and 
loss of balance may be granted as directly due to service.  
See, e.g. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (holding direct service connection must still be 
considered even where a presumption is found inapplicable).

The pertinent inquiry, then, is whether the Veteran has 
current diagnoses of depression, headaches and loss of 
balance associated with his military service or a service-
connected disability.  The Board concludes he does not.

Post-service treatment records indicate the Veteran was 
diagnosed with a single episode of major depression in March 
1991, over three decades after service.  He received 
subsequent treatment for depression in May 1991, but 
thereafter the Veteran's post-service medical records are 
otherwise silent as to any complaints, treatment or diagnoses 
of depression or any other psychological ailment.  In 1991, 
moreover, the Veteran's episodic depression was not related 
to any incident of his military service or a service-
connected disability.  

Similarly, the Veteran complained of daily headaches in 
December 1995, thirty-five years after service.  At that 
time, the headaches were provisionally considered to be 
associated with the Veteran's blood pressure medications.  
The Veteran again complained of a headache around the left 
ear and jaw bone in February 1996.  Similar to depression, 
the Veteran has never been diagnosed with a chronic 
disability manifested by headaches.  After 1996, moreover, 
the Veteran's records are silent as to any complaints, 
treatment or diagnoses of headaches.  The 1995 and 1996 
complaints, moreover, were not medically attributed to the 
Veteran's military service or a service-connected disability.

With regard to loss of balance, since service, the Veteran 
complained of ear pain with episodes of imbalance and 
dizziness in April 2004 and March 2005, over four decades 
after service.  At that time, the Veteran was diagnosed with 
nonsupperative otitis media of the left ear and referred to 
an ENT for consultation.  The Veteran underwent vertigo and 
ocular motor tests in April 2005, all of which returned 
within normal limits.  In short, the VA ENT found the Veteran 
had normal vestibular function and opined that any 
disequilibrium was unlikely to have an inner ear origin.  To 
date, the Veteran has never been diagnosed with a chronic 
disability manifested by loss of balance.  The Veteran's 
complaints, moreover, have not been attributed to his left 
ear problems, any incident of his military service or any 
service-connected disability.

In short, the medical evidence does not indicate the Veteran 
has current diagnoses of chronic depression, headaches or a 
disability manifested by loss of balance.  The Veteran's past 
complaints and treatment for depression, headaches and loss 
of balance, moreover, has never been attributed to the 
Veteran's military service or a service-connected disability.

The Board notes the United States Court of Appeals for 
Veterans' Claims (CAVC or "the Court") has held that the 
Veteran's claim may still prevail if the Veteran was 
diagnosed with a chronic disability during the pendency of 
the appeal, even if most recent medical evidence suggests the 
disability resolved.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  These claims, however, are distinguishable.  The 
Veteran's depression, diagnosed in March 1991, was clearly 
indicated as a single episode condition rather than a chronic 
disability.  After May 1991, moreover, the Veteran is not 
again diagnosed with or treated for depression.  Similarly, 
the Veteran's complaints of headaches in 1995 and 1996 seem 
to be isolated in time.  The Veteran was never diagnosed with 
chronic headaches or migraines.  With regard to "loss of 
balance," the Veteran was treated for one episode of 
dizziness in April 2004 when nonsupperative otitis media of 
the left ear was diagnosed and again in March 2005 with 
complaints of ear pain.  Subsequent vertigo, ocular motor and 
vestibular function testing done in April 2005, however, 
returned within normal limits and the doctor at that time 
opined that any disequilibrium was unlikely to be of inner 
ear origin.  To date, the Veteran has never been diagnosed 
with chronic disabilities manifested by depression, headaches 
or loss of balance.  This is not a case where the Veteran was 
diagnosed with chronic disabilities that resolved prior to 
the adjudication of his appeal.  Rather, in this case, unlike 
McClain, the Veteran's past complaints of depression, 
headaches and dizziness never amounted to diagnoses of 
chronic disabilities. 

Even if arguably chronic disabilities were diagnosed, which 
as discussed above they were not, the Veteran's depression, 
headaches and loss of balance have never been associated with 
his military service or a service-connected disability.  The 
Veteran does not claim these conditions are due to service, 
but rather, are secondary to his left ear otitis media.  As 
explained above, service connection for left ear otitis media 
is not warranted and, therefore, any condition secondary from 
left ear otitis media could not be service connected.

The Board has considered the Veteran's statements.  His 
claims that he currently has chronic depression, headaches 
and loss of balance due to his left ear problems, which he 
believes stems from his military service.  Regrettably, the 
medical evidence does not support a finding of chronic 
disabilities manifested by depression, headaches and loss of 
balance that can be attributed to the Veteran's military 
service or a service-connected disability. 

To the extent that the Veteran is himself asserting that he, 
in fact, does have current disabilities as a result of in-
service events, laypersons without medical training, such as 
the Veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic otitis media of 
the left ear is denied.

Entitlement to service connection for depression, claimed as 
secondary to left ear otitis media, is denied.

Entitlement to service connection for headaches, claimed as 
secondary to left ear otitis media, is denied.

Entitlement to service connection for loss of balance, 
claimed as secondary to left ear otitis media, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


